ORIGINAL                                                                                      07/08/2020


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                          Case Number: DA 20-0306


                                          DA 20-0306
                                                                              FILED
  STATE OF MONTANA,                                                           JUL 08 2020
                                                                           Bowen Greenwood
                                                                         Clerk of Suprerne Court
              Plaintiff and Appellee,                                         tate. of Montana



        v.                                                            ORDER

  PAMELA JO POLEJEWSKI,

              Defendant and Appellant.


         This matter is before the Court on appeal by Pamela Jo Polejewski from the Eighth
  Judicial District Court, Honorable Greg Pinski presiding. Appellant Pamela Jo Polejewski
  appears as a self-represented litigant in a civil forfeiture proceeding. Appellee Cascade
  County Attorney's Office is the opposing party on behalf ofthe State of Montana.
         Upon review ofthe issue challenging the constitutionality of§ 27-1-434, MCA,this
  Court has determined that this case qualifies for referral to the Appellate Pro Bono Program.
  However, volunteer counsel, should the person come forward, would be drafting a friend of
  the court brief. This Court has determined that its review ofthe matter could benefit from an
  amicus curiae brief drafted by pro bono legal counsel on this issue. Accordingly, the case
  will be referred for participation in the Court's Appellate Pro Bono Program. Therefore,
        IT IS ORDERED that the case is referred to the Montana Supreme Court's Pro Bono
  Coordinator to recruit a volunteer, pro bono legal counsel who would then file a Notice of
  Appearance on or before July 31,2020. Additionally,the volunteer counsel would prepare,
  file, and serve an amicus curiae brief articulating the constitutionality of§ 27-1-434, MCA,
  facially and as applied, from the Appellant's perspective in this matter, on or before
  September 8,2020. Some ofthe applicable procedures set forth in the Court's May 22,2012
  Order establishing the Appellate Pro Bono Program will govern.
      The Clerk is directed to provide a copy of this Order to Appellant, to counsel of
record, to the Court's Pro Se Law Clerk, and to the Pro Bono Coordinator, Patty Fain.
      DATED this          day of July, 2020.




                                                             Chief Justice




                                                                          e
                                                               Justices




                                           2